83734: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-34569: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83734


Short Caption:ZEGER (QUINN) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C350592Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:10/13/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantQuinn Alexander ZegerJulian R. Gregory
							(Special Public Defender)
						Tegan C. Machnich
							(Special Public Defender)
						James J. Ruggeroli
							(Special Public Defender)
						Ashley L. Sisolak
							(Special Public Defender)
						Stephen Alexander Spelman
							(Former)
						
							(Special Public Defender)
						JoNell Thomas
							(Special Public Defender)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Karen L. Mishler
							(Clark County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/28/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/08/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


11/08/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)21-32025




11/10/2021Notice of Appeal DocumentsFiled Copy of District Court Minutes. (SC)21-32303




11/24/2021Docketing StatementFiled Appellant's Criminal Docketing Statement. (SC)21-33780




12/03/2021TranscriptFiled Notice from Court Reporter. Kristine Santi stating that the requested transcripts were delivered.  Dates of transcripts: 12/30/20, 9/25/20, 11/20/20, 12/18/20, 2/5/21, 5/14/21, 6/29/21, and 7/6/21. (SC)21-34562




12/29/2021MotionFiled Motion for Extension of Time to File Transcripts. (SC)21-36986




01/04/2022Order/ProceduralFiled Order Granting Motion. Court reporter certificate due: January 24, 2022. (SC)22-00218




02/02/2022TranscriptFiled Notice from Court Reporter. Gina Villani stating that the requested transcripts were delivered.  Dates of transcripts: 7/12/21, 7/13/21, 7/14/21, 7/15/21, 7/16/21, 7/19/21, 7/20/21, 7/21/21, 8/9/21, and 10/1/21. (SC)22-03517




03/01/2022Notice/IncomingFiled Appellant's Notice of Substitution from Stephen Alexander Spelman to Julian Gregory. (SC)22-06493




03/08/2022MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix (First Request). (SC)22-07361




03/10/2022Order/ProceduralFiled Order Granting Motion.  Appellant shall have until April 22, 2022, to file and serve the opening brief and appendix.  (SC)22-07679




04/06/2022MotionFiled Appellant's Motion to Transmit Exhibits. (SC)22-10677




04/14/2022Order/ProceduralFiled Order Granting Motion to Transmit Exhibits.  The clerk of the district court shall have 14 days from the date of this order to transmit original State's Exhibits 1, 2, 3, 33, and 34, and Court's Exhibits 26 and 35.  (SC)22-11877




04/19/2022BriefFiled Appellant's Opening Brief. (SC)22-12400




04/19/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1. (SC)22-12401




04/19/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 2. (SC)22-12402




04/19/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 3. (SC)22-12404




04/19/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 4. (SC)22-12405




04/19/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 5. (SC)22-12407




04/19/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 6. (SC)22-12408




04/19/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 7. (SC)22-12410




04/19/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 8. (SC)22-12411




04/19/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 9. (SC)22-12412




04/19/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 10. (SC)22-12414




04/19/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 11. (SC)22-12415




04/19/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 12. (SC)22-12419




05/19/2022Notice/IncomingFiled Respondent's Notice of Appearance for Karen L. Mishler. (SC)22-15864




05/19/2022BriefFiled Respondent's Answering Brief. (SC)22-15865




05/19/2022MotionFiled Respondent's Motion Requesting Transmittal of Exhibits Pursuant to NRAP 30(d). (SC)22-15867




05/20/2022Order/ProceduralFiled Order Denying Motion.  Respondent has filed a motion for the transmission of "State's Exhibit 34" to the clerk of this court for this court's consideration in resolving the appeal. Appellant also moved for transmission of the same exhibit, and State's Exhibit 34 was received in this court on April 20, 2022. Accordingly, respondent's motion is denied as moot.  (SC)22-16071




06/20/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: July 5, 2022. (SC)22-19447




06/28/2022BriefFiled Appellant's Reply Brief. (SC)22-20368




06/28/2022Case Status UpdateBriefing Completed/To Screening. (SC)


10/13/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Southern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-32338




11/03/2022Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of conviction REVERSED AND REMAND this matter to the district court." SNP22 - JH/LS/DH. (SC)22-34569





Combined Case View